DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
	Claim 1 recites, “A method for monitoring oil-based drilling fluids, comprising: providing a sample of an oil-based drilling; determining an estimate of an oil concentration of the sample; measuring thermal conductivity of the sample; and determining an estimate of solids concentration of the sample from a correlation that relates the oil concentration, the thermal conductivity, and the solids concentration.”
	However, the above underlined recitation of “the oil concentration” might suggest that it is not “the estimate of an oil concentration”; otherwise there is no antecedent basis for “the oil concentration”.  The reference to “the solids concentration” suggests that there is antecedent basis in the claim when there is not.  It is understood that the invention uses the estimated oil concentration and the measured thermal conductivity to determine an estimate of solids concentration of the sample from a correlation that relates the estimated oil centration, the thermal conductivity, and a solids concentration. 
	Likewise, claim 15: “A drilling method, comprising: circulating an oil-based drilling fluid through a wellbore while drilling wellbore; feeding a sample of the oil-based drilling fluid through a line to a container in a fluid analysis system fluidically coupled to a drilling system while the circulating is continuously performed; determining an estimate of an oil concentration of the sample; measuring thermal conductivity of the sample; and determining an estimate of solids concentration of the sample from a correlation that relates the oil concentration, the thermal conductivity, and the solids concentration.”
	The above underlined recitation of “the oil concentration” might suggest that it is not “the estimate of an oil concentration”; otherwise there is no antecedent basis for “the oil concentration”.  The reference to “the solids concentration” suggests that there is antecedent basis in the claim when there is not.  It is understood that the invention uses the estimated oil concentration and the measured thermal conductivity 
	Likewise claim 19: “A drilling system comprising: a drill string; a drill bit attached to a distal end of the drill string; a fluid monitoring and handling system comprising a mud pit operable to receive an oil-based drilling fluid from a wellbore; a mud pump operable to circulate the oil-based drilling fluid; and a fluid analysis system comprising a sample container for a sample of oil- based drilling fluid, an impedance meter for measuring impedance of the sample, and a thermal conductivity measurement device for measuring thermal conductivity of the sample; and a computer system in signal communication with the fluid analysis system, wherein the computer system comprises a processor and a non-transitory computer readable storage medium that when executed by the processor causes the computer system to send a first signal to initiate an impedance measurement of the sample and send a second signal to initiate a thermal conductivity measurement of the sample, determining an estimate of oil concentration of the sample based, at least partially on the impedance measurement, and determine an estimate of solids concentration of the sample from a correlation that relates the oil concentration, thermal conductivity, and the solids concentration.” 
	The above underlined recitation of “the oil concentration” might suggest that it is not “the estimate of an oil concentration”; otherwise there is no antecedent basis for “the oil concentration”.  The reference to “the solids concentration” suggests that there is antecedent basis in the claim when there is not.  It is understood that the invention uses the estimated oil concentration and the measured thermal conductivity to determine an estimate of solids concentration of the sample from a correlation that relates the estimated oil centration, the thermal conductivity, and a solids concentration.

  Appropriate correction is required.

Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating allowable subject matter the closest prior art includes Ye et al. (US20160362951 herein after “Ye”), applicant-cited Kleinguetl et al. (US20180202246 herein after “Kleinguetl”)

	Kleinguetl teaches determining the composition of an emulsified drilling fluid including the use of thermal conductivity measurement.  Kleinguetl calculates an oil concentration (oil phase volume) from the thermal conductivity and an oil-to-water ratio.  Kleinguetl calculates a specific gravity of the solids based on the oil phase volume, water phase volume, and oil-to-water ratio.  There is no teaching, suggestion, or motivation for a person having ordinary skill in the art to determine an estimate of oil concentration and further use that estimate in a correlation with thermal conductivity to determine a solids concentration.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Norman et al. (US20150211350; monitoring drilling fluid, does not use a measured thermal conductivity); Champness et al. (US9518434, teaches a system for ascertaining and managing drilling fluid properties including thermal conductivity, solids, oil/water ratio.  All of the property values are ascertained (measured) and then adjusted accordingly.  There is no correlation or estimation.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        6/18/2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861